 
 
IV 
108th CONGRESS
2d Session
H. RES. 614 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2004 
Mrs. Musgrave submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure
 
RESOLUTION 
Supporting the goals of a National Motorcycle Safety and Awareness Month. 
 
Whereas the United States is the world leader in motorcycle safety, promoting education, training, and motorcycle awareness; 
Whereas motorcycles occupy a very important position in the history of this Nation and of the world; 
Whereas over two-thirds of car-motorcycle crashes and nearly one-half of all motorcycle crashes are caused by car drivers, not by motorcyclists; 
Whereas of the 1,400 fatal car-motorcycle crashes in 2001, 36 percent involved another vehicle violating the motorcyclist's right-of-way by turning left while the motorcycle was going straight, passing, or overtaking the vehicle; 
Whereas although the motorcycling community has made efforts to mitigate these right-of-way crashes through enhancing motorcycle awareness via billboards, posters, media, and other campaigns, the message to `watch for motorcycles' continues to go unheeded by the general motoring public; 
Whereas the motorcycling community has invested considerable time and effort to improve its safety record through safety initiatives such as increased rider training and licensing campaigns, but many times demand for rider training exceeds enrollment capacity and the programs often lack support from the larger traffic safety community; 
Whereas the larger traffic safety community, highway designers, law enforcement, the medical community, designers of other vehicles, government, researchers working in related areas, insurers, and all road users can accomplish much more toward improving motorcycle safety; 
Whereas the motorcycle is an efficient vehicle which conserves fuel, has little impact on our overworked roads and highway system, is an important mode of transportation involving such activities as commuting, touring, and recreation, and promotes friendship by attracting riders from all over the world through various clubs and organizations; and 
Whereas due to the increased number of motorcycles on the road, it is appropriate to promote motorcycle awareness and safety and to encourage all individuals to safely share the roads and highways of this great Nation by paying extra attention to those who ride motorcycles: Now, therefore, be it 
 
That the House of Representatives supports the goals of a National Motorcycle Safety and Awareness Month, and encourages all people to support the efforts of the motorcycling community to improve motorcycle safety.  
 
